I115th CONGRESS1st SessionH. R. 1192IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Smith of New Jersey (for himself, Mr. Franks of Arizona, Ms. Foxx, Mrs. Hartzler, Mr. Jones, Mrs. Wagner, Mr. Stewart, Mr. Aderholt, Mr. Hill, Mr. Farenthold, Mr. Yoder, Mr. Wilson of South Carolina, Mr. Babin, Mr. Wenstrup, Mr. Bridenstine, Mr. Luetkemeyer, Mr. Palazzo, Mr. Mooney of West Virginia, Mr. Yoho, Mr. Banks of Indiana, Mr. Marshall, Mr. Russell, Mr. Olson, Mr. Webster of Florida, Mr. Huizenga, Mr. Pittenger, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit dismemberment abortions, and for other purposes. 
1.Short titleThis Act may be cited as the Dismemberment Abortion Ban Act of 2017. 2.Dismemberment abortion ban (a)In generalChapter 74 of title 18, United States Code, is amended by inserting after section 1531 the following:

1532.Dismemberment abortion ban
(a)Dismemberment abortion prohibitedAny physician who, in or affecting interstate or foreign commerce, knowingly performs a dismemberment abortion and thereby kills an unborn child shall be fined under this title or imprisoned not more than 2 years, or both. This subsection does not apply to a dismemberment abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. (b)Rule of constructionNothing in this section shall be construed to limit abortions performed for any reason, including when the pregnancy is a result of rape or incest, if performed by a method other than dismemberment abortion.
(c)Civil remedies
(1)Civil action by a woman on whom an abortion is performedA woman upon whom an abortion has been performed in violation of any provision of this section may, in a civil action against any person who committed the violation, obtain appropriate relief. (2)Civil action by a parent of a minor on whom an abortion is performedA parent of a minor upon whom an abortion has been performed in violation of any provision of this section may, in a civil action against any person who committed the violation obtain appropriate relief, unless the pregnancy resulted from the plaintiff’s criminal conduct.
(3)Appropriate reliefAppropriate relief in a civil action under this subsection includes— (A)objectively verifiable money damages for all injuries, psychological and physical, occasioned by the violation;
(B)statutory damages equal to three times the cost of the abortion; and (C)punitive damages.
(4)Attorneys fees for plaintiffThe court shall award a reasonable attorney’s fee as part of the costs to a prevailing plaintiff in a civil action under this subsection. (5)Attorneys fees for defendantIf a defendant in a civil action under this subsection prevails and the court finds that the plaintiff’s suit was frivolous, the court shall award a reasonable attorney’s fee in favor of the defendant against the plaintiff.
(6)Awards against womanExcept under paragraph (5), in a civil action under this subsection, no damages, attorney’s fee or other monetary relief may be assessed against the woman upon whom the abortion was performed or attempted. (d)Immunity from prosecution for woman upon whom a dismemberment abortion is performedA woman upon whom a dismemberment abortion is performed may not be prosecuted under this section, for a conspiracy to violate this section, or for an offense under section 2, 3, or 4 of this title based on a violation of this section.
(e)DefinitionsIn this section— (1)AbortionThe term abortion means the use or prescription of any instrument, medicine, drug, or any other substance or device—
(A)to intentionally kill the unborn child of a woman known to be pregnant; or (B)to intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—
(i)after viability to produce a live birth and preserve the life and health of the child born alive; or (ii)to remove a dead unborn child.
(2)Dismemberment abortionThe term dismemberment abortion— (A)means, with the purpose of causing the death of an unborn child, knowingly dismembering a living unborn child and extracting such unborn child one piece at a time or intact but crushed from the uterus through the use of clamps, grasping forceps, tongs, scissors or similar instruments that, through the convergence of two rigid levers, slice, crush or grasp a portion of the unborn child’s body in order to cut or rip it off or crush it; but
(B)does not include an abortion which uses suction to dismember the body of the unborn child by sucking fetal parts into a collection container unless the actions described in subparagraph (A) are used to cause the death of an unborn child but suction is subsequently used to extract fetal parts after the death of the unborn child. (3)MinorThe term minor means an individual who has not attained the age of 18 years.
(4)PhysicianThe term physician means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the State in which the doctor performs such activity, or any other individual legally authorized by the State to perform abortions: Provided, however, That any individual who is not a physician or not otherwise legally authorized by the State to perform abortions, but who nevertheless directly performs an abortion prohibited in this section shall be subject to the provisions of this section. (5)Unborn childThe term unborn child means an individual organism of the species homo sapiens, beginning at fertilization, until the point of being born alive as defined in section 8(b) of title 1..
(b)Clerical amendmentThe table of sections at the beginning of chapter 74 of title 18, United States Code, is amended by adding at the end the following new item:   1532. Dismemberment abortion ban.. (c)Chapter heading amendments (1)Chapter heading in chapterThe chapter heading for chapter 74 of title 18, United States Code, is amended by striking Partial-birth abortions and inserting Abortions.
(2)Table of chapters for part iThe item relating to chapter 74 in the table of chapters at the beginning of part I of title 18, United States Code, is amended by striking Partial-birth abortions and inserting Abortions. 